MEMORANDUM**
Rosalio Sanchez-Miranda appeals from his 57-month sentence imposed for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Sanchez-Miranda contends that the district court imposed an unreasonable sentence because it did not take into account his personal circumstances, including his work history. This contention is belied by the record. The district court imposed an individualized and reasonable sentence, taking into account the factors contained in 18 U.S.C. § 3553(a), including Sanchez-Miranda’s work history and the need to avoid unwarranted sentence disparities. See United States v. Plouffe 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.